Citation Nr: 1040084	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-22 694	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Entitlement to service connection for a disability manifested by 
dizziness and instability, to include vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to March 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In the decision, the RO granted service connection for 
hearing loss and tinnitus, denied service connection for vertigo 
and bilateral pes planus (flat feet), and continued a 10 percent 
evaluation for service-connected residuals of a right index 
finger laceration.

In January 2007, the Veteran, through his representative, 
expressed disagreement with the denial of service connection for 
pes planus and vertigo.  These issues were addressed in a June 
2007 statement of the case (SOC).  In a July 2007 VA Form 9 
(Appeal to Board of Veterans' Appeals), the Veteran indicated a 
desire only to perfect an appeal of the denial of service 
connection for vertigo.  In an attached statement, the Veteran's 
representative stated that the Veteran was appealing only the 
issue of entitlement to service connection for vertigo.  The 
Board notes that the RO thereafter issued a supplemental SOC 
(SSOC) that reflects consideration of the claim for service 
connection for flat feet, as well as for vertigo.  The Board 
further notes that a September 2010 informal hearing presentation 
(IHP) references the Veteran's claim of service connection for 
vertigo, as well as his claim of service connection for flat 
feet.  The IHP does not advance any specific argument concerning 
the RO's denial of the Veteran's flat feet claim; rather the IHP 
directs the Board to consider the arguments previously advanced 
by the Veteran, with specific attention to be paid to the 
contents of the substantive appeal (Form 9).  In light of the 
forgoing facts, the Board has, consistent with the Veteran's 
expressed intent, limited its consideration to the claim of 
service connection for vertigo.

Recent case law indicated that a claim for a disability includes 
any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has 
re-characterized the issue of entitlement to service connection 
for vertigo to entitlement to service connection for a disability 
manifested by dizziness and instability, to include vertigo, as 
shown on the title page of this decision.  


REMAND

A review of the Veteran's service treatment records shows one 
complaint of dizziness in service.  He had an elevated 
temperature and was admitted to a hospital ward for two days, 
where he was treated with aspirin and fluids.  His separation 
examination report is silent for any disease or disability, 
except to note a scar on his right index finger.  

In March 2006, the Veteran was seen for a VA audiology 
consultation.  A history of vertigo, first diagnosed in 1988, was 
recorded.  The Veteran reported three spells of dizziness within 
the past six months.  An electronystagmogram (ENG) was performed.  
No lateral, center, or spontaneous nystagmus was observed.  
Pendular eye tracking was well formed and optokinetic nystagmus 
was symmetrical at two target velocities.  Dix-Hallpike results 
were negative and no positional nystagmus was observed.  Caloric 
testing done at that time was limited to cool right, cool left, 
and warm right conditions due the Veteran's complaints of severe 
nausea.  The examiner noted a normal ENG based on obtained 
responses.  She stated, however, that she could not rule out 
unilateral weakness or directional preponderance findings due to 
the incomplete caloric testing.  

In July 2006, the Veteran sought service connection for vertigo.  
In October 2006, the RO received a signed VA Form 21-4142 
(Authorization and Consent to Release Information), wherein the 
Veteran stated that he had been treated for vertigo at the 
Brooklyn, New York, VA medical center (MC) from 1985 to 1990, and 
requested that the RO obtain those records.  The claims folder 
contains no records from the Brooklyn VAMC dated between 1985 and 
1990; nor does it indicate that the RO requested those records 
and received a negative response.  

VA's duty to assist claimants in obtaining evidence necessary to 
substantiate their claims includes making "reasonable efforts to 
obtain relevant records (including private records)," as long as 
the claimant "adequately identifies" those records and 
authorizes the Secretary to obtain them.  38 U.S.C.A. § 
5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 
101-02 (2005).  The search for records kept by a Federal agency 
"shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile." 38 U.S.C. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) ("VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

The Board finds that records showing treatment for vertigo may be 
relevant to the Veteran's claim and as such, a complete record, 
which includes all outpatient treatment records, is required so 
that the adjudication of the Veteran's claim is a fully informed 
one.  Accordingly, a remand is required in order to obtain these 
potentially relevant records.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (2010) ("[I]f there exists a reasonable possibility 
that the records could help the veteran substantiate his claim 
for benefits, the duty to assist requires VA to obtain the 
records.").

VA's duty to assist also includes the duty to provide a medical 
examination or obtain a medical opinion "when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d).  A medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficiently competent medical evidence 
to decide the claim, but there is--

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 C.F.R. 
§ 3.159(c)(4).  Further, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  

During the March 2006 audiology consultation, the Veteran 
reported three episodes of dizziness in the previous six months.  
It was noted the Veteran had become severely nauseous during the 
caloric testing and that testing could not be completed.  The 
audiologist indicated that she could not rule out unilateral 
weakness or directional preponderance due to the incomplete 
caloric testing.  

In November 2006, the Veteran underwent a VA examination for ear 
diseases.  The examiner found no peripheral vestibular disorders.  
However, there is no indication how the examiner reached that 
conclusion as it does not appear from the examination report that 
the Veteran underwent any testing necessary to establish whether 
or not he has a peripheral vestibular disorder.  Rather, the 
examiner referred to the diagnostic and clinical tests performed 
as part of a November 2006 audiological examination.  The 
audiological examination report, however, contains no indication 
that any tests relevant to establishing, or ruling out, a 
peripheral vestibular disorder, such as the tests that were 
conducted during the March 2006 VA audiology consultation, were 
performed.  Based on the lack of supporting analysis, the Board 
finds that the November 2006 ear disease examination is not 
adequate.  

Further, the Board notes that in his July 2007 VA Form 9, the 
Veteran reported that his dizziness was not constant, but instead 
occurs only when he stands up and tilts his head upwards.  The 
Veteran further reported that he experienced occasional feelings 
of instability and vertigo when walking.  (The Veteran is 
competent to describe symptoms such as dizziness and instability.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).)

Based on the incomplete findings during the March 2006 VA 
audiology consultation, the inadequate November 2006 VA 
examination, and the Veteran's competent lay statements regarding 
his dizziness, the Board finds that a remand of the claim of 
service connection is also necessary because there is not 
sufficient competent medical evidence on file to make a decision 
on the claim.  See McLendon, supra; see also 38 C.F.R. § 4.2 
(2010) (if an examination report does not contain sufficient 
detail, "it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.").  A medical 
examination with opinion is required to determine whether or not 
there is a diagnosis of any peripheral vestibular disorder that 
would account for the Veteran's reported symptoms of dizziness 
and instability.  See Clemons, supra (a claim for a disability 
includes any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for vertigo or other 
problems related to dizziness or 
instability since service.  The AOJ 
should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that have not been 
previously secured and associate them 
with the claims folder.  

2.  The AOJ must contact the Brooklyn 
VAMC for outstanding records dated 
from 1985 to 1990.  The Brooklyn VAMC 
must respond by indicating: (1) they 
have the requested records and are 
forwarding them; or, (2) they do not 
have any records for the Veteran for 
the requested timeframe; and can 
certify that the records do not exist, 
were retired to storage, destroyed, or 
sent to another destination.  If they 
were retired to storage, they must be 
recalled.  If they were sent to 
another destination, the records must 
be requested from the other location.

3.  Upon completion of the above 
development, the AOJ should arrange 
for the Veteran to be scheduled for a 
VA examination by an ear/nose/throat 
physician.  The claims folder, and a 
copy of this remand, must be provided 
to and reviewed by the examiner as 
part of the examination.  Testing with 
a view toward determining whether the 
Veteran has a peripheral vestibular 
disorder should be conducted.  All 
other studies, tests and evaluations 
should be performed as deemed 
necessary by the examiner.  The 
results of any testing must be 
included in the examination report.

The examiner should provide an opinion 
as to whether the Veteran suffers from 
vertigo or some other disorder that 
results in his symptoms of dizziness 
and occasional instability.  The 
examiner should then opine as to 
whether any current disability 
manifested by dizziness and occasional 
instability is at least as likely as 
not related to his period of military 
service.  

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive 
opinion can be obtained.)

4.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  After completing the requested 
actions and any additional 
notification and/or development deemed 
warranted, the issue on appeal must be 
readjudicated.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished an SSOC and afforded the 
appropriate time period for response.


Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

